IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00269-CR
 
Martin Quiroz Rivera,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 75th District Court
Liberty County, Texas
Trial Court # CR 24779
 

MEMORANDUM OPINION

 




Martin Rivera was indicted for capital
murder.  Rivera appeals from a judgment of
conviction of murder, a lesser included offense of capital murder, and a sentence
of life imprisonment.  The trial court
signed a certification of defendant’s right of appeal stating that this “is a
plea-bargain case, and the defendant has NO right to appeal” and “the defendant
has waived the right to appeal.”  On August 24,
 2004, the Ninth Court
of Appeals ordered Rivera to file an amended certification, which states that
he has a right to appeal, or the appeal would be dismissed.  On August 25, 2004, Rivera’s appeal was transferred to this
court.  Rivera has failed to file an
amended certification stating that he has the right to appeal.  The State filed a motion to dismiss Rivera’s
appeal.  The State’s motion to dismiss is
granted.
 
PER CURIAM
 
 
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and filed November
 24, 2004
Do not publish
[CRPM]